UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 00-30270



                         PATRICIA M. KAHN,

                                               Plaintiff-Appellant,


                               VERSUS


                 LAWRENCE H. SUMMERS, Secretary of
                            the Treasury,

                                                Defendant-Appellee.




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                           (98-CV-2652-J)
                          December 4, 2000
Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and KENT*, District
Judge.

PER CURIAM:**

       Patricia M. Kahn (“Khan”) appeals from a final judgment

entered by the district court, Judge Carl J. Barbier presiding,

which granted summary judgment to the defendant Lawrence Summers,


  *
     The Honorable Samuel B. Kent, District Judge for the Southern
District of Texas, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Secretary of the United States Department of the Treasury (“the

Secretary”) with respect to her claims of unlawful age and gender

discrimination.   The district court granted summary judgment after

concluding that Kahn failed to present a cognizable claim of

disparate   treatment   discrimination   based   on   gender,   age,   or

retaliatory animus because none of the adverse actions claimed

involved “ultimate employment decisions” and because they never

contributed to a single adverse personnel action.         The district

court also concluded that Kahn’s alleged harassment was not severe

or pervasive enough to have interfered with her performance or to

have created an objectively hostile or abusive work environment.

     Having carefully reviewed the entire record of this case, and

having fully considered the parties’ respective briefing on the

issues in this appeal, we AFFIRM the judgment of this district

court for the reasons stated by the district court in its order.

            AFFIRMED.




                                  2